“ It is considered by the Court here that the said Samuel Fowler, Esq., does not in any manner intermeddle or concern himself in and about the holding of or exercising the said office of judge of probate of wills, and granting administration on the estates of persons deceased in the said county of Hampden, in the said information specified, in virtue of the supposed commission by him mentioned in his plea in bar aforesaid; but that the said Samuel Fowler, Esq., be absolutely forejudged and excluded from holding or exercising the same office, and that the said commonwealth recover costs taxed at,” &c.